Citation Nr: 1434610	
Decision Date: 08/04/14    Archive Date: 08/08/14	

DOCKET NO.  09-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by chronic pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder characterized by chronic fatigue, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder characterized by muscle weakness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991, a portion of which represented service in the Southwest Asia Theater of Operations, with additional unverified service in the United States Army National Guard.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a rating decision of July 2013, the RO granted service connection (and a noncompensable evaluation) for a chronic skin disorder, specifically, seborrheic dermatitis.  In a subsequent rating decision of October 2013, the RO granted service connection (and a 30 percent evaluation) for a chronic gastrointestinal disorder, specifically, diverticulitis/mild colitis.  Accordingly, the issues of entitlement to service connection for chronic skin and gastrointestinal disorders, which were previously on appeal, are no longer before the Board.  

This case was previously before the Board in January 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  A disorder characterized by chronic pain is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.  

2.  A disorder characterized by chronic fatigue, to the extent such a disability exists, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.  

3.  A disorder characterized by muscle weakness, to the extent such a disability exists, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  A disorder characterized by chronic pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).  

2.  A disorder characterized by chronic fatigue was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).  

3.  A disorder characterized by muscle weakness was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.303, 3.307 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2008, as well as in February, April, May, and June 2013, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various statements by the Veteran's friends and family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for disorders characterized by chronic pain, chronic fatigue, and muscle weakness.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during, or are in some way the result of, an incident or incidents of the Veteran's period of service in the Persian Gulf.  

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding the issues currently on appeal, the Board notes that, pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016.  

Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).

For VA purposes, a diagnosis of chronic fatigue syndrome requires:  (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasing 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2013).  

In the case at hand, and with the exception of service dental records, the Veteran's service treatment records are unavailable.  In point of fact, the earliest clinical indication of the potential presence of any of the disabilities at issue is revealed by VA records dated in 1996, approximately five years following the Veteran's discharge from service, at which time there was noted the presence of patellofemoral syndrome of the right knee.  Arguably chronic pain, as demonstrated by mechanical low back pain, osteoarthritis of the knees, and lumbosacral strain, was first demonstrated no earlier than 1997, once again, a number of years following the Veteran's discharge from active service.  

The Board notes that, following VA examinations in March 2013, which examinations, it should be noted, involved a full review of the Veteran's medical records and claims folder, it was noted that the Veteran's current complaints could be explained by clinical diseases, thereby obviating any consideration of "undiagnosed illness."  Significantly, at the time of those examinations, there was noted a diagnosis of "subjective" chronic fatigue.  Moreover, by the Veteran's own admission, he had never received a diagnosis of fibromyalgia (chronic pain).  According to the examiner, the conditions at issue were less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  Rather, the Veteran's fatigue and muscle aches were more likely due to "age, weight, and (his) current vocation" (truck driver).  Significantly, in an addendum to the aforementioned VA examination dated in July 2013, the same examiner who had provided the March 2013 opinion indicated that, following a review of all medical documents, it was less likely than not the case that the Veteran's fatigue, fibromyalgia, and chronic pain were due to his military service.  Rather, those conditions were more likely due to the Veteran's lack of activity, advancing age, and morbid obesity.  Finally, following a comprehensive review of the Veteran's clinical files and current medical literature, as well as available lay statements, a VA Medical Officer, in October 2013, offered her opinion that it was less likely than not the case that the Veteran's claimed conditions were secondary to his time in active military service.  

The Board finds the aforementioned VA opinions highly probative, because those opinions are based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, considered available lay statements, and provided a well-reasoned medical opinion alluding to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the disabilities in question are in any way related to the Veteran's period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of military service in the Persian Gulf.  However, and as is clear from the above, there is no indication that, to the extent the disabilities in question exist, those disabilities are in any way causally related to the Veteran's period of active military service.  In the case at hand, there is no persuasive evidence suggesting a link to the Veteran's military service.  Under the circumstances, service connection for the disabilities at issue must be denied.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefits currently sought.  The Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor probative.  Significantly, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, in reaching this determination, the Board recognizes its heightened obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt doctrine, in cases such as this, where the majority of the Veteran's service treatment records are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, however, there simply exists no evidence that the claimed disabilities had their origin during, are in any way the result of, the Veteran's period of active military service, including his period of service in the Persian Gulf.  Accordingly, as noted above, service connection must be denied.  



ORDER

Entitlement to service connection for a disorder characterized by chronic pain, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a disorder characterized by chronic fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disorder characterized by muscle weakness, to include as due to an undiagnosed illness, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


